Name: 88/185/EEC: Commission Decision of 17 February 1988 amending for the third time Decision 82/351/EEC recognizing certain parts of the territory of the Federal Republic of Germany as being officially swine- fever free (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  environmental policy;  agricultural activity;  Europe;  means of agricultural production
 Date Published: 1988-03-29

 Avis juridique important|31988D018588/185/EEC: Commission Decision of 17 February 1988 amending for the third time Decision 82/351/EEC recognizing certain parts of the territory of the Federal Republic of Germany as being officially swine- fever free (Only the German text is authentic) Official Journal L 083 , 29/03/1988 P. 0042 - 0042COMMISSION DECISION of 17 February 1988 amending for the third time Decision 82/351/EEC recognizing certain parts of the territory of the Federal Republic of Germany as being officially swine-fever free (Only the German text is authentic) (88/185/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 80/1095/EEC of 11 November 1980 laying down conditions designed to render and keep the territory of the Community free from classical swine fever (1), as last amended by Directive 87/487/EEC (2), and in particular Article 7 (2) thereof, Having regard to Commission Decision 82/112/EEC of 22 January 1982 approving the plan for the accelerated eradication of classical swine fever presented by the Federal Republic of Germany (3), Whereas the Federal Republic of Germany is implementing the plan for the eradication of a classical swine fever on a regional basis; Whereas Commission Decision 82/351/EEC (4), as last amended by Decision 88/157/EEC (5), has recognized certain parts of the territory of the Federal Republic of Germany as being officially swine-fever free; Whereas classical swine fever has reappeared and vaccination against classical swine fever has been carried out in parts of the territory of the Federal Republic of Germany referred to in Article 1 of Decision 82/351/EEC and these parts since the time of vaccination do not fulfil the required conditions as being officially swine-fever free in accordance with Directive 80/1095/EEC, and in particular Article 2 (3) thereof, Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The following regions are hereby withdrawn from the list laid down in Article 1 of Decision 82/351/EEC: - Muenster, - Detmold, - Arnsberg, - Cologne, - Giessen. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 17 February 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 325, 1. 12. 1980, p. 1. (2) OJ No L 280, 3. 10. 1987, p. 24. (3) OJ No L 45, 17. 2. 1982, p. 27. (4) OJ No L 157, 8. 6. 1982, p. 26. (5) OJ No L 71, 17. 3. 1988, p. 55.